  Case 2:18-cv-10188-AG Document 39 Filed 07/05/19 Page 1 of 5 Page ID #:268
                                                                FILED
Case: 2:18cv10188   Doc: 36



                                                     '~19 J~!~ -5 P~' 3~ 57
                                                     ~LE~r~ t1.s. c~:+~ ~ r t;i c~~:
                                                      CE~TRA~ D1Si: Gr~ CALt~~.
                                                             S~,PtTa ANA
                                                     ~Y E~t,~1                   _._-
Steven Mark Rosenberg
106 1-2 Judge John Aiso Street   Suite 225
Los Angeles, CA 90012
Case 2:18-cv-10188-AG Document 39 Filed 07/05/19 Page 2 of 5 Page ID #:269

MIME-Version:l.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<27949700@cacd.uscourts.gov>Subject:Activity in Case 2:18-cv-10188-AG In Re Steven
Mark Rosenberg Order on Motion for Extension of Time to File Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
~**NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the Viler. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However,if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                              UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 6/28/2019 at 2:12 PM PDT and filed on 6/28/2019

 Case Name:              In Re Steven Mark Rosenberg

 Case Number:            2:18-cv-10188-AG

 Filer:

 WARI~TING: CASE CLOSED on 04/01/2019
 Document Number:        36


Docket Text:
ORDER GRANTING APPELLEES/DEFENDANTS'REQUEST FOR EXTENSION OF TIME
TO FILE RESPONDENTS'BRIEF[35] by Judge Andrew J. Guilford.IT IS HEREBY
ORDERED THAT: Appellees' Request for Extension of Time to File Respondents' Brief is
GRANTED. Appellees deadline to file a Respondents' Brief is August 5,2019.(es)

2:18-cv-10188-AG Notice has been electronically mailed to:
Zi Chao Lin zlin@garrett-tully.com
Nicole S Dunn ndunn@wrighdegal.net,jevaristo@wrightlegal.net
T Robert Finlay rfinlay@wrightlegal.net, ggrant@wrightlegal.net
2:18-cv-10188-AG Notice has been delivered by First Class U.S. Mail or by other means BY
THE FILER to
Steven Mark Rosenberg
106 1-2 Judge John Aiso Street Suite 225
Los Angeles CA 90012
Case 2:18-cv-10188-AG Document 39 Filed 07/05/19 Page 3 of 5 Page ID #:270




                  District Court Case No. 2:18-cv-10188 -AG


             UNITED STATES CENTRAL DISTRICT COURT
                      SANTA ANA DIVISION


                                IN RE:
                       STEVEN MARK ROSENBERG,
                               Debtor.


                       STEVEN MARK ROSENBERG,
                               Appellant
                                       ►~

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
ALLIANCE BANCORP, MORTGAGE BACKED CERTIFICATE SERIES 2007-
   OAl, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
               OCWEN LOAN SERVICING, LLC,
                        Appellees


                Appeal from the United States Bankruptcy Court
           For the Central District of California, San Fernando Valley
          US Bankruptcy Court Case No. Case No. 1:17-bk-11748-VK
                        Honorable Victoria S. Kaufinan
                        AP Case No. 1:17-ap-01096-vk
                        Honorable Andrew J. Guilford


   ORDER GRANTING APPELLEES/DEFENDANTS' REQUEST FOR
      EXTENSION OF TIME TO FILE RESPONDENTS' BRIEF

                        WRIGHT, FINLAY & ZAK, LLP
                       T. Robert Finlay, Esq., SBN 167280
                       Nicole S. Dunn, Esq., SBN 213550
                        4665 MacArthur Court, Suite 200
                           Newport Beach, CA 92660
               Telephone: 949-477-5050 /Fes: 949-608-9142
             Email: jfink@wrightlegal.net; ndunn@wrightlegal.net
Case 2:18-cv-10188-AG Document 39 Filed 07/05/19 Page 4 of 5 Page ID #:271
                                                                             Ca



      Having reviewed Defendants/Appellees, Ocwen Loan Servicing, LLC and

Mortgage Electronic Registration Systems, Inc.'s ("Appellees") Request for

Extension of Time to File Respondents' Brief, IT IS HEREBY ORDERED THAT:

          Appellees' Request for Extension of Time to File Respondents' Briefis

   GRANTED. Appellees deadline to file a Respondents' Brief is August 5,2019.



DATED•
     . June 28,2019                                           ~S
                                           Honorable       ew J. Guilford
lNITEDCase
        STATES  DISTRICT COURT
              2:18-cv-10188-AG                        Document 39 Filed 07/05/19 Page 5 of 5 Page ID #:272
 CENTRAL DISTRICT OF CALIFORNIA
       OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
  LOS ANGELES, CALIFORNIA 90012

       OFFICIAL BUSINESS


       Case: 2:18cv10188   ~~-:




       StevEh Naik ko5enbezg
       106 1-2 Judge .Tohn Ai so Street   Suite 225
       Los Angeles, CA 90012




     CORK
        b ~ US D`S ~CrCO~~'

 souT~O     '.'' ?D/9
    H`R ~R7
       N p~~„S~~F~
                     ~/
                       Ev~Y ~




                                    u~'~
                                        cam.
                                  J(~..-32tt19

                      .
                      .'.."'~'~~oeron°r"~




                                                                                   ~oN   C
                                                                                   jv9 ~ fP
                                                                                          v
                                                                                   W =o ff      Cl
                                                                                   m G ~~,~     ~A
                                                                                                D
                                                                                   o        ~   ~
                                                                                                m
                                                                                   C~           v
                                                                                                B

                                                                                   o$~
                                                                                   u i ~~~

                                                                                   t0   O       q
